Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendments filed on October 28, 2021.
Claims 1-22 have been canceled.
Claims 23-44 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 14, 2018 (16/103,315), February 24, 2014 (14/187,940), and March 15, 2013 (61/791,829).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-29, 32-38, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-16, and 19-22 of U.S. Patent No. 11188204B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Claims
U.S. Patent No. 11188204B2
Claim 23: A method of determining a position of a surgical implant, the method comprising: providing a user interface on a display, the user interface comprising a plurality of views of a location of a virtual implant and a plurality of user controls for refining a position of the virtual implant, wherein the virtual implant corresponds to the surgical implant, wherein at least one of the plurality of views includes a mapping of a plurality of points creating a gap curve, wherein the gap curve indicates how a gap between a first bone and a second bone of a joint changes with each degree of flexion of the joint; receiving a user input pertaining to one of the plurality of user controls; updating the location of the virtual implant within the plurality of views and the mapping of the gap curve within the at least one view based on the received user input; and generating a surgical plan to place the surgical implant based on the updated location of the virtual implant.
Claim 1: A method of determining a position of a surgical implant, the method comprising:
providing a user interface on a display, the user interface comprising a plurality of views of a location of a virtual implant and a plurality of user controls for refining a position of the virtual implant, wherein at least one of the plurality of views includes a two-dimensional mapping of a plurality of points creating a gap curve;
receiving a user input pertaining to one of the plurality of user controls;
updating the location of the virtual implant within the plurality of views and the mapping of the gap curve within the at least one view based on the received user input; and
implementing a surgical plan to place an implant based on the location of the virtual implant.
Claim 24: The method of claim 23, wherein the plurality of user controls comprise one or more of a left input, a right input, a superior input, an inferior input, a posterior input, an anterior input, a clockwise input, and a counter-clockwise input.
Claim 2: The method of claim 1, wherein the plurality of user controls comprise one or more of a left input, a right input, a superior input, an inferior input, a posterior input, an anterior input, a clockwise input, and a counter-clockwise input.
Claim 25: The method of claim 23, wherein the plurality of user controls comprise a user control configured to select a type of virtual implant from a plurality of types of virtual implants.
Claim 3: The method of claim 1, wherein the plurality of user controls comprise a user control configured to select a type of virtual implant from a plurality of types of virtual implants.
Claim 26: The method of claim 23, further comprising: for at least two of the plurality of user controls, determining an updated mapping of the gap curve resulting from a selection of the user control; and displaying representations of the updated mappings of the gap curve in the user interface.
Claim 4: The method of claim 1, further comprising: for at least two of the plurality of user controls, determining an updated mapping of the gap curve resulting from a selection of the user control; and displaying representations of the updated mappings of the gap curve in the user interface.
Claim 27: The method of claim 23, further comprising: for at least two of the plurality of user controls, determining an updated value of the gap curve resulting from a selection of the user control, and providing an indication in the user interface of a recommended user control based on the determined updated values.
Claim 5: The method of claim 1, further comprising: for at least two of the plurality of user controls, determining an updated value of the gap curve resulting from a selection of the user control, and providing an indication in the user interface of a recommended user control based on the determined updated values.
Claim 28: The method of claim 23, further comprising: receiving location information pertaining to one or more positions of a joint of a patient as the joint is moved through a range of motion; and determining the mapping of the gap curve based at least in part on the one or more positions of the joint.
Claim 6: The method of claim 1, further comprising: receiving location information pertaining to one or more positions of a joint of a patient as the joint is moved through a range of motion; and determining the mapping of the gap curve based at least in part on the one or more positions of the joint.
Claim 29: The method of claim 28, wherein determining the mapping of the gap curve is further based at least in part on the location of the virtual implant.
Claim 7: The method of claim 6, wherein determining the mapping of the gap curve is further based at least in part on the location of the virtual implant.


Regarding claims 23-29, 32-38, and 41-44, U.S. Patent No. 11188204B2 teaches a method, a system, and a non-transitory processor-readable storage medium for determining a positioning of a surgical implant. The pending claims differs from U.S. Patent No. 11188204B2 in that the pending claims do not recite a two-dimensional mapping of a gap curve. It would have been obvious to one of ordinary skill in the user interface art at the time of invention to provide a mapping of a gap curve in a two-dimensional manner. One would be motivated to include said providing to aid in visualizing a gap between bones. 

Allowable Subject Matter
Claims 30, 31, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for planning a surgical implant.
20050182320A1
20080262812A1
20080319448A1
20090209884A1
20100332194A1
20110066245A1
20130144352A1
20140188240A1
20140189508A1
5682886
8831302B2
9456765B2
9827051B2
9913692B2
WO2010068212A1
WO2012112694A2
EP2373244A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145